 


109 HR 232 IH: To authorize an additional district judgeship for the district of Nebraska.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 232 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Terry (for himself, Mr. Fortenberry, and Mr. Osborne) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize an additional district judgeship for the district of Nebraska. 
 
 
1.District judgeship for the district of Nebraska 
(a)In generalThe President shall appoint, by and with the advice and consent of the Senate, 1 additional district judge for the district of Nebraska. 
(b)Technical and conforming amendmentIn order that the table contained in section 133(a) of title 28, United States Code, will reflect the change in the number of judgeships authorized by subsection (a), such table is amended by striking the item relating to Nebraska and inserting the following:




Nebraska4 . 
 
